[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.46

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

This Second Amendment to Exclusive License Agreement (this “Second Amendment”)
to that certain Exclusive License Agreement for Institutions’ Technology
“Compositions & Methods for Altering Second Messenger Signaling,” effective as
of December 18, 2014 (together with all amendments prior the date hereof, the
“License Agreement”), by and between Memorial Sloan Kettering Cancer Center, a
New York not-for-profit corporation with principal offices at 1275 York Avenue,
New York, NY 10065, The Rockefeller University, a New York not-for-profit
corporation with principal offices at 1230 York Avenue, New York, NY 10065,
Rutgers, The State University of New Jersey, having its statewide Office of
Technology Commercialization at 3 Rutgers Plaza, New Brunswick, New Jersey
08901, and University of Bonn, all of which will be collectively referred to as
“Institutions” and Aduro Biotech, Inc., a corporation with principal offices
located at 626 Bancroft Way, #3C, Berkeley, CA 94710 (“Licensee), is entered
into and made effective as of September 30, 2016 (the “Amendment Effective
Date”). Capitalized terms undefined herein shall have the meaning ascribed to
them in the License Agreement, as amended.

WHEREAS, the Institutions and Licensee desire to amend the License Agreement to,
among other matters, clarify and expand the scope of the rights thereunder and
amend certain of the financial terms therein.

NOW THEREFORE, in consideration of the rights, promises and obligations herein,
the Parties agree as follows.

1.

Exhibit C. Exhibit C and references thereto are hereby deleted in their
entirety. The Exhibits following Exhibit C, and all references thereto in the
License Agreement, are hereby re-lettered to reflect the deletion of Exhibit C.

2.

Section 1.9. The last sentence of Section 1.9 is hereby deleted in its entirety.

3.

Section 1.11. Section 1.11 shall be deleted in its entirety and replaced with
the following text:

“Other Consideration” shall mean any payments received by LICENSEE or its
Affiliates from a Sublicensee(s) to the extent attributable specifically to the
grant of a Sublicense to the Patent Rights [*], but not including royalties or
purchases of equity or debt except to the extent the purchase price is more than
[*] of fair market value.

4.

Section 5.1. Section 5.1 of the Agreement is deleted in its entirety and is
replaced with Section 5.1 as set forth on Attachment 1 hereto.

5.

Governing Law; Disputes. Sections 16.7 and 18.1 of the License Agreement shall
apply to any disputes arising from this Amendment.

1

 

--------------------------------------------------------------------------------

6.

Entire Agreement. This Amendment and the License Agreement shall constitute the
entire agreement between the parties hereto pertaining to the subject matter
hereof and thereof.

7.

Severability. If any provision of this Amendment is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

8.

No Waiver. Other than as expressly set forth herein, this Amendment does not
waive or modify any portion of the License Agreement, which otherwise remain in
full force and effect. No waiver of any provision of the License Agreement or
this Amendment may be made except in a writing signed by the Institutions and
Licensee.

(Signature page follows)




2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, authorized representatives of the parties have signed and
dated this Agreement below.

 

ADURO BIOTECH, INC.

 

MEMORIAL SLOAN KETTERING CANCER CENTER

 

 

 

 

 

 

 

By:

 

/s/ Steve Isaacs

 

By:

 

/s/ Gregory Raskin

Name:

 

Steve Isaacs

 

Name:

 

Gregory Raskin, M.D.

Title:

 

CEO

 

Title:

 

Vice President, Technology Development

 

 

 

 

 

 

Memorial Sloan Kettering Cancer Center

Date:

 

October 8, 2016

, 2016

 

Date:

 

10/7/16

, 2016

 

 

 

 

 

 

 

 

 

 

 

 

THE ROCKEFELLER UNIVERSITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kathleen A Denis

 

 

 

 

Name:

 

Kathleen A Denis

 

 

 

 

Title:

 

Associate Vice President

 

 

 

 

 

 

 

 

 

 

 

Date:

 

4 October

, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RUTGERS UNIVERSITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ S. David Kimball

 

 

 

 

Name:

 

S. David Kimball, Ph.D.

 

 

 

 

Title:

 

Associate Vice President

 

 

 

 

 

 

Research Commercialization

 

 

 

 

 

 

 

 

 

 

 

Date:

 

10/10/2016

, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE UNIVERSITY OF BONN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ P. P. Rüdiger Wolf

 

 

 

 

Name:

 

P. P. Rüdiger Wolf

 

 

 

 

Title:

 

Rheinische

 

 

 

 

 

 

Friedrich-Wilhelms-Universität

 

 

 

 

 

 

Der Kanzler

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

October 7th

, 2016

 

 

 

 

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

NEW SECTION 5.1 TO THE AGREEMENT

5.1INSTITUTIONS acknowledge and agree that all payments to be made under or in
connection with this Agreement shall be made to MSK on behalf of INSTITUTIONS,
and LICENSEE does not have an obligation to make payments directly to any
INSTITUTION other than MSK unless specifically agreed to otherwise by all the
Parties in writing. MSK agrees to share such payments with the other
INSTITUTIONS as agreed in writing among them and LICENSEE is not responsible
therefor. In partial consideration of its rights hereunder, LICENSEE shall pay
to MSK in the manner hereinafter provided, until the end of the Term:

(a)License Fee: LICENSEE shall pay to MSK a license issue fee of Two Million and
Fifty Thousand US Dollars (US$2,050,000), of which Fifty Thousand US Dollars
(US$50,000) already has been paid, with the balance of Two Million US Dollars
(US$ 2,000,000) to be paid within [*] days of execution of the Second Amendment
to this Agreement.

(b)Royalties on Licensed Products:

(x) LICENSEE shall pay to MSK a running royalty equal to [*] of the worldwide
annual Net Sales of Licensed Products covered by a Valid Claim during the
Royalty Term. The foregoing running royalty in this clause (x) shall be reduced
by the royalty percentage payable (or if a percentage is not calculated, then
[*] payable) to one or more third parties for intellectual property rights in
connection with the development, commercialization or other exploitation of a
Licensed Product, provided that the running royalty payable pursuant to this
clause shall not be less than [*] of the worldwide annual Net Sales of Licensed
Products.

(y) LICENSEE shall pay to MSK a running royalty equal to [*] of the worldwide
annual Net Sale of Licensed Products not covered by a Valid Claim during the
Royalty Term.

(i)Such royalties shall be payable for each calendar quarter and shall be due
and payable to MSK within [*] days after the end of each such calendar quarter.
If a Licensed Product is sold in combination with other services or products
(“Combination Product”), Net Sales are determined on a country-by-country basis
by multiplying the Net Sales by the fraction A / (A + B) wherein “A” is the
value of the Net Sales of the Licensed Product in a given country and “B” is the
net sales of the other service(s) or product(s) of the Combination Product when
sold separately during the same calendar quarter in the same country. If there
is no substantial data on separate pricing, then the Parties shall agree upon
the appropriate allocation of value between the products and services in the
Combination Product, such agreement not to be unreasonably withheld.

(ii)Annual minimum royalty payments: LICENSEE shall pay to MSK minimum annual
royalties of:

(A)[*] on the [*] anniversary of the Effective Date, which sum already has been
paid as of the Second Amendment to this Agreement;

(B)[*] on the [*] anniversaries of the Effective Date;

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

(C)[*] commencing on the [*] anniversary of the Effective Date and due and
payable on each subsequent anniversary until the end of the Term.

Such minimum royalty payments shall be prorated for the year of issuance. The
minimum royalty payments shall be credited against the earned royalty payments
due and payable in respect of the same Royalty Year.

(iii)No multiple royalties shall be payable by LICENSEE including without
limitation because any Licensed Product, its manufacture, use, lease, sale,
import or provision is or shall be covered by more than one of the Licensed
Rights granted under this Agreement.

(c)Milestones:

Milestone payments are one time payments that LICENSEE will pay to MSK for each
Licensed Product as follows. Milestone payments pursuant to this subsection
shall not exceed $4,500,000 per each Licensed Product. For the purposes of this
Section 5.1(c), including to distinguish between each distinct Licensed Product
in order to determine when milestones are payable: (i) a Licensed Product
includes [*], and (ii) all Licensed Products [*], shall be deemed to be a single
Licensed Product. For purposes of this Section 5.1(c), [*] is [*] or [*],
excluding [*], or [*]. [*].

(A)Seventy-five Thousand US Dollars (US$75,000) upon the filing of the first
Investigative New Drug (IND) application with the Food and Drug Administration
for a Licensed Product, which sum already has been paid as of the Second
Amendment to this Agreement, and [*] for each subsequent Licensed Product;

(B)[*] upon [*];

(C)[*] upon [*];

(D)[*] upon [*].

(E)[*] upon [*].

The above milestone payments shall be payable to MSK regardless of whether the
milestones are achieved by, or on behalf of, LICENSEE, its Affiliate or a
Sublicensee.

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

(d)Sharing of Other Consideration: Subject to subsection (e) below, LICENSEE
shall pay to MSK a portion of Other Consideration received from a Sublicensee
based on the date of receipt as follows:

(i)[*]: [*]

(ii)[*]: [*]

(iii)[*]: [*]

(iv)[*]: [*]

(e)If consideration is received by LICENSEE for the sublicense or other transfer
of the licenses and rights granted to LICENSEE and the transaction giving rise
to such consideration constitutes:

(i)[*] due to MSK under this Agreement.

(ii)[*] due to MSK under this Agreement.

Under no circumstances shall INSTITUTION’S share of Other Consideration be less
than [*]. Also, in no circumstances shall MSK’s percentage of Other
Consideration be less than each other third party(ies) Other Consideration
percentage.

END OF NEW SECTION 5.1 TO THE AGREEMENT

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.